Citation Nr: 0717727	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  02-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the left hip, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee instability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 
INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, continued 
10 percent evaluations for degenerative arthritis of the left 
hip and left knee, and denied entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disability (TDIU).  

In August 2004 the Board remanded the claim of entitlement to 
TDIU for further development and remanded the claims of 
entitlement to increased evaluations for the left hip and 
left knee conditions for issuance of a statement of the case 
(SOC) in compliance with Manlincon v. West, 12 Vet. App. 238 
(1999).  

A July 2005 rating decision granted entitlement to TDIU, 
effective October 5, 2004.  Thus, the issue of entitlement to 
TDIU is no longer in appellate status.  This rating decision 
also granted a separate 10 percent rating for instability of 
the left knee, effective October 5, 2004.  This separate 
rating resulted in a combined rating of 20 percent for the 
left knee.  Despite the grant of this additional rating, the 
veteran has not been awarded the maximum rating.  As a result 
he is presumed to be seeking the maximum possible evaluation 
and his claim remains in appellate status.  See A.B. v. 
Brown, 6 Vet. App. 35 (1993).  The Board has recharacterized 
the appeal as encompassing the two matters involving the left 
knee as set forth on the title page.   

An SOC regarding entitlement to evaluations in excess of 10 
percent for instability of the left knee, degenerative 
arthritis of the left knee, and degenerative arthritis of the 
left hip was issued to the veteran in July 2005.  The veteran 
perfected his appeal of these issues by submitting a timely 
Form 9 (substantive appeal) in September 2005.  38 C.F.R. 
§ 20.200 (2006).  

In his September 2005 Form 9 the veteran requested a hearing 
before a Veterans Law Judge in Washington, D.C.  A December 
2006 letter informed the veteran that this hearing was 
scheduled for February 2007.  The record reflects, however, 
that the veteran cancelled his hearing request.  His hearing 
request is, therefore, deemed withdrawn.  38 C.F.R. § 20.704 
(2006).  

In the September 2005 Form 9 the veteran also expressed 
disagreement with the effective date assigned for the grant 
of TDIU.  He was issued an SOC regarding this issue in 
October 2005.  The veteran did not submit a substantive 
appeal regarding this issue.  Therefore, the claim of 
entitlement to an earlier effective date for the grant of 
TDIU is not in appellate status.  38 C.F.R. § 20.200 (appeal 
consists of a timely filed notice of disagreement and, after 
issuance of a statement of the case, a substantive appeal).  

Also in the September 2005 Form 9 the veteran raised claims 
of entitlement to service connection for a heart condition, 
sleep apnea, dry skin, and skin cancer.  Service connection 
for sleep apnea was previously denied in an unappealed June 
1996 rating decision.  A January 2004 rating decision denied 
service connection for coronary artery disease, claimed as 
heart condition, keratosis, claimed as dry skin, and basal 
cell carcinoma, left ear, and found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for sleep apnea.  The 
veteran did not initiate an appeal of the January 2004 rating 
decision.  38 C.F.R. § 20.302.  Therefore, the requests to 
reopen claims of entitlement to service connection for a 
heart condition, sleep apnea, dry skin, and skin cancer are 
referred to the RO for appropriate action.  

In addition, the August 2004 Board remand noted that in 
November 1998 the Board remanded the veteran's claim of 
entitlement to an evaluation in excess of 20 percent for a 
left ankle disability and that an April 1999 rating decision 
granted an increased evaluation of 40 percent, the maximum 
schedular rating for an ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270-5274 (2006).  The increase to 40 
percent constituted a full grant of the benefit sought on 
appeal.  Cf. A.B. v. Brown, 6 Vet. App. 35 (1993).  Because 
the increase was based on examination findings of ankylosis, 
the Board pointed out that a claim for entitlement to special 
monthly compensation based on loss of use of the left foot 
had been raised.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.150(a) (2006).  This matter was referred 
to the RO for adjudication.  This matter has yet been 
adjudicated, and it is again referred to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran's left hip and knee were most recently evaluated 
at VA examination in October 2004.  The veteran is entitled 
to a new VA examination where there is evidence (including 
his statements) that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

At VA examination regarding the veteran's claim of 
entitlement to TDIU in July 2005, the examiner noted that the 
veteran's condition had deteriorated since the October 2004 
VA examination, and noted that the veteran was unable to 
stand for any significant period of time because of his left 
leg giving way, and was unable to sit for long periods of 
time because of his left hip and knee arthritis.  The veteran 
also described frequent falls.  

Despite the examiner's description of the veteran's condition 
as worse since October 2004, the examination report does not 
include descriptions of the current severity of the left hip 
and knee conditions.  Thus, on remand, the veteran should be 
afforded a new VA examination to evaluate the current 
severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of his left hip and left 
knee.  The examiner should review the 
claims file and note such review in the 
examination report or in an addendum.  

In regard to the left hip, the 
examination report should include the 
range of motion of the left thigh in 
degrees, including flexion, extension, 
abduction, adduction, and rotation.  The 
examiner should also note whether there 
is any ankylosis, flail joint, or 
impairment of the femur, to include 
fracture or malunion.  

In regard to the left knee, the 
examination report should include the 
degrees of flexion and extension.  The 
examiner should note whether there is 
recurrent subluxation or lateral 
instability (and, if so, whether it is 
slight, moderate, or severe).  The 
examiner should also note whether there 
is any ankylosis, dislocated semilunar 
cartilage with frequent episodes of 
locking, pain, and effusion into the 
joint, and should describe any impairment 
of the tibia and fibula, to include 
nonunion or malunion.  

The examiner should also determine 
whether either the hip or knee disability 
is manifested by weakened movement, 
excess fatigability, incoordination, 
pain, or flare ups.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to weakened 
movement, excess fatigability, pain, 
incoordination, or flare ups.  

2.  After the above development is 
completed, readjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

